Filed 9/18/14 P. v. Hedrick CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)


THE PEOPLE,                                                                                  C075110

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM038583)

         v.

VICTOR GLENN HEDRICK,

                   Defendant and Appellant.




         Appointed counsel for defendant Victor Glenn Hedrick has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         Defendant was charged with possession of a controlled substance in violation of
Health and Safety Code section 11377, subdivision (a), a felony (count 1). The
complaint alleged count 1 constituted a second strike within the meaning of Penal Code


                                                             1
sections 667, subdivision (d), and 1170.12, subdivision (b).1 The complaint further
alleged defendant served three prior prison terms (§ 667.5, subd. (b)), and that he suffered
a prior serious or violent felony conviction (§§ 1192.7, 667.5, subd. (c), 1170,
subd. (h)(3)) making him ineligible for a prison sentence served in county jail.
        Defendant pleaded no contest to count 1 and admitted one prior prison term in
exchange for a stipulated sentence of four years in prison, to be served in county jail, and
dismissal with a Harvey waiver2 of several other pending cases against him. The factual
basis to substantiate the plea is as follows:
        Police searched defendant pursuant to conditions related to his release from
custody on his own recognizance and found three baggies of methamphetamine, one of
which contained only residue, and two of which contained useable amounts of 0.24
grams and 0.7 grams, respectively. Police also discovered a pipe used to smoke
methamphetamine. Defendant told the officers he “just wanted to get high.”
        The trial court denied probation and sentenced defendant to four years in prison, to
be served in county jail, as stipulated. The court also imposed various fees, fines, and
assessments, and ordered defendant to pay victim restitution. The court awarded
defendant 208 days of presentence custody credit.
        Defendant filed a timely notice of appeal. The court granted his request for a
certificate of probable cause. (§ 1237.5.)
                                                II
        Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a



1   Undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal.3d 754.

                                                2
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.


                                             BLEASE                  , J.


We concur:


         RAYE                      , P. J.


         MAURO                     , J.




                                             3